DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 1-20) in the reply filed on 5/13/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the etch layer and stop layer (as required by claims 2, 10, 18), at least a portion of the patterned sidewall having a reentrant slope (as required by claims 4 and 12), and at least a portion of the patterned sidewall having a positive slope (as required by claims 5 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(m) as the drawings contain solid black shading (e.g., 401 in Fig. 5C-6C, 7C-8C, etc.).  Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-8, 10-16, and 18-19 are objected to because of the following grammatical informalities:  
In claims 2-3, 6-8, 10-11, 14-16, and 18-19: change “comprising” to  - -comprises - - ;
In claims 4-5, 12-13: change “having” to - - has - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 12, it is unclear how at least a portion of the patterned sidewall has a “reentrant slope” since this is not illustrated in the Drawings nor further described the Specification.  From the Figure 7F, the patterned sidewalls of the masking material (104) have completely vertical sides with perpendicular (90°) angles to the substrate so they have no slope.  Furthermore, the meaning of the term “reentrant” with respect to the slope is unclear because it is merely stated in the Specification but not further described.  For the purposes of examination, the examiner has interpreted “reentrant slope” as - - slope - -.  However, appropriate correction and/or clarification is requested.    
Regarding claims 5 and 13, it is unclear how at least a portion of the patterned sidewall has a “positive slope” since this is not illustrated in the Drawings nor further described in the Specification.  From the Figure 7F, the patterned sidewalls of the masking material (104) have completely vertical sides with perpendicular (90°) angles to the substrate so they have no slope.
Regarding claim 9, it is unclear what is meant by the limitation in lines 9-10 that “at least a portion of the sacrificial layer does not overlap an area of the substrate that is overlapped by the masking material” during patterning of the sacrificial layer.  In Figure 7G, the sacrificial layer (401 or 501) is completely overlapping the substrate in the area overlapped by the masking material (104).  For the purposes of examination, the examiner disregards the confusing language that “at least a portion of the sacrificial layer does not overlap an area of the substrate that is overlapped by the masking material” during patterning of the sacrificial layer.  However, appropriate correction and/or clarification is requested.  Claims 10-16 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 20080305442 A1; “Sato”) in view of Smolanoff et al. (U.S. 6,117,279; “Smolanoff”).
Regarding claim 1, Sato discloses a method comprising:
Providing a substrate (1, Fig. 1) having an upper surface and a lower surface ([0035]);
Patterning a masking material (22, Fig. 5-6) having a patterned sidewall onto the upper surface of the substrate ([0041], [0048]);
Patterning a sacrificial layer (28, 24, Fig. 5-6) between the upper surface of the substrate and the masking material ([0038]-[0040], [0043]-[0044]);
Processing the substrate (“sputtering”; [0053]); and
Removing the sacrificial layer ([0055]; Fig. 8).
Yet, Sato does not disclose details of the processing step, specifically:
Providing a process chamber;
Providing a plasma source operatively connected to the process chamber;
Providing a substrate support within the process chamber;
Placing the lower surface of the substrate onto the substrate support;
Generating a plasma using the plasma source; and, 
Processing the substrate on the substrate support using the generated plasma.
However, Smolanoff discloses during a substrate processing step (“sputtering”):
Providing a process chamber (12, Fig. 1) (col 5, lines 18-21);
Providing a plasma source operatively connected to the process chamber (col 5, line 66 – col 6, line 13);
Providing a substrate support (14, Fig. 1) within the process chamber (col 5, lines 22-26);
Placing the lower surface of a substrate (15, Fig. 1) onto the substrate support (col 5, lines 22-26);
Generating a plasma using the plasma source (col 5, line 66 – col 6, line 13);
Processing the substrate on the substrate support using the generated plasma (col 6, lines 34-67).
This has the advantage of preparing the substrate for processing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sato with the preparatory steps outlined by Smolanoff, so as to sufficiently prepare the substrate for processing.
Regarding claim 3, Sato discloses the patterned sidewall (22, Fig. 6) further comprises a vertical wall (Fig. 6).
Regarding claim 6, Sato discloses the sacrificial layer (28, 24, Fig. 6) further comprises an organic material ([0043]-[0044]).
Regarding claim 7, Sato discloses the sacrificial layer (28, 24, Fig. 6) further comprises a metallic material (Al of alumina; [0039]).
Regarding claim 8, Sato discloses the sacrificial layer (28, 24, Fig. 6) further comprises a dielectric material ([0043]-[0044]).
Regarding claim 9, Sato discloses a method comprising:
Providing a substrate (1, Fig. 1) having an upper surface and a lower surface ([0035]);
Patterning a masking material (22, Fig. 5-6) having a patterned sidewall onto the upper surface of the substrate ([0041], [0048]);
Patterning a sacrificial layer (28, 24, Fig. 5-6) between the upper surface of the substrate and the masking material ([0038]-[0040], [0043]-[0044]);
Processing the substrate (“sputtering”; [0053]); and
Removing the sacrificial layer ([0055]; Fig. 8).
Yet, Sato does not disclose details of the processing step, specifically:
Providing a process chamber;
Providing a plasma source operatively connected to the process chamber;
Providing a substrate support within the process chamber;
Placing the lower surface of the substrate onto the substrate support;
Generating a plasma using the plasma source; and, 
Processing the substrate on the substrate support using the generated plasma.
However, Smolanoff discloses during a substrate processing step (“sputtering”):
Providing a process chamber (12, Fig. 1) (col 5, lines 18-21);
Providing a plasma source operatively connected to the process chamber (col 5, line 66 – col 6, line 13);
Providing a substrate support (14, Fig. 1) within the process chamber (col 5, lines 22-26);
Placing the lower surface of a substrate (15, Fig. 1) onto the substrate support (col 5, lines 22-26);
Generating a plasma using the plasma source (col 5, line 66 – col 6, line 13);
Processing the substrate on the substrate support using the generated plasma (col 6, lines 34-67).
This has the advantage of preparing the substrate for processing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sato with the preparatory steps outlined by Smolanoff, so as to sufficiently prepare the substrate for processing.
Regarding claim 11, Sato discloses the patterned sidewall (22, Fig. 6) further comprises a vertical wall (Fig. 6).
Regarding claim 14, Sato discloses the sacrificial layer (28, 24, Fig. 6) further comprises an organic material ([0043]-[0044]).
Regarding claim 15, Sato discloses the sacrificial layer (28, 24, Fig. 6) further comprises a metallic material (Al of alumina; [0039]).
Regarding claim 16, Sato discloses the sacrificial layer (28, 24, Fig. 6) further comprises a dielectric material ([0043]-[0044]).
Regarding claim 17, Sato discloses a method comprising:
Providing a substrate (1, Fig. 1) having an upper surface and a lower surface ([0035]);
Patterning a masking material (22, Fig. 5-6) having a patterned sidewall onto the upper surface of the substrate ([0041], [0048]);
Patterning a first sacrificial layer (24, Fig. 5-6) between the upper surface of the substrate and the masking material ([0043]-[0044]);
Processing the substrate (“sputtering”; [0053]); and
Removing the masking material ([0055]; Fig. 8).
Removing the sacrificial layer ([0055]; Fig. 8).
Yet, Sato does not disclose details of the processing step, specifically:
Providing a process chamber;
Providing a plasma source operatively connected to the process chamber;
Providing a substrate support within the process chamber;
Placing the lower surface of the substrate onto the substrate support;
Generating a plasma using the plasma source; and, 
Processing the substrate on the substrate support using the generated plasma.
However, Smolanoff discloses during a substrate processing step (“sputtering”):
Providing a process chamber (12, Fig. 1) (col 5, lines 18-21);
Providing a plasma source operatively connected to the process chamber (col 5, line 66 – col 6, line 13);
Providing a substrate support (14, Fig. 1) within the process chamber (col 5, lines 22-26);
Placing the lower surface of a substrate (15, Fig. 1) onto the substrate support (col 5, lines 22-26);
Generating a plasma using the plasma source (col 5, line 66 – col 6, line 13);
Processing the substrate on the substrate support using the generated plasma (col 6, lines 34-67).
This has the advantage of preparing the substrate for processing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sato with the preparatory steps outlined by Smolanoff, so as to sufficiently prepare the substrate for processing.
Regarding claim 19, Sato discloses the first sacrificial layer (24, Fig. 6) further comprises an organic material ([0043]-[0044]).
Regarding claim 20, Sato discloses a second sacrificial layer (28, Fig. 6) ([0038]).
Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 20080305442 A1; “Sato”) as modified by Smolanoff et al. (U.S. 6,117,279; “Smolanoff”) as applied to claims 1, 9, and 17 above, and further in view of Takeda et al. (U.S. 2008/0020540 A1; “Takeda).
Regarding claims 2, 10, and 18, Sato and Smolanoff disclose a substrate (Sato: 1, Fig. 1; [0035]) but do not disclose it comprises multiple, separate layers.  However, Takeda discloses an underlying substrate comprising multiple, separate layers (300, 301, Fig. 3) ([0012]).  This has the advantage of forming a capacitor.  Examiner notes, as-written, the adjectives “etch” (as in “etch layer”) and “stop” (as in “stop layer”) are not specialized terms of art so do not confer any specific meaning to the terms they modify (“layer”).  As a result, Examiner interprets layer 300 (Fig. 3) as a “stop layer” and layer 301 (Fig. 3) as an “etch layer.”  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sato and Smolanoff with the substrate comprising an etch layer and a stop layer, as taught by Takeda, so as to form a capacitor device.
Claims 1, 4-5, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreev et al. (RU 2428766; references to English translation; “Andreev”) in view of Smolanoff et al. (U.S. 6,117,279; “Smolanoff”).
Regarding claim 1, Andreev discloses a method comprising:
Providing a substrate (1, Fig. 4) having an upper surface and a lower surface ([0042]);
Patterning a masking material (5, Fig. 6) having a patterned sidewall onto the upper surface of the substrate ([0043]);
Patterning a sacrificial layer (4, Fig. 7) between the upper surface of the substrate and the masking material ([0043]);
Processing the substrate (“sputtering”; [0024], [0043]; Fig. 8); and
Removing the sacrificial layer (Fig. 9) ([0043]).
Yet, Sato does not disclose details of the processing step, specifically:
Providing a process chamber;
Providing a plasma source operatively connected to the process chamber;
Providing a substrate support within the process chamber;
Placing the lower surface of the substrate onto the substrate support;
Generating a plasma using the plasma source; and, 
Processing the substrate on the substrate support using the generated plasma.
However, Smolanoff discloses during a substrate processing step (“sputtering”):
Providing a process chamber (12, Fig. 1) (col 5, lines 18-21);
Providing a plasma source operatively connected to the process chamber (col 5, line 66 – col 6, line 13);
Providing a substrate support (14, Fig. 1) within the process chamber (col 5, lines 22-26);
Placing the lower surface of a substrate (15, Fig. 1) onto the substrate support (col 5, lines 22-26);
Generating a plasma using the plasma source (col 5, line 66 – col 6, line 13);
Processing the substrate on the substrate support using the generated plasma (col 6, lines 34-67).
This has the advantage of preparing the substrate for processing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Andreev with the preparatory steps outlined by Smolanoff, so as to sufficiently prepare the substrate for processing.
Regarding claim 4, Andreev discloses at least portion of the patterned sidewall (5, Fig. 7) having a slope.
Regarding claim 5, Andreev discloses at least portion of the patterned sidewall (5, Fig. 7) having a positive slope.
Regarding claim 9, Andreev discloses a method comprising:
Providing a substrate (1, Fig. 4) having an upper surface and a lower surface ([0042]);
Patterning a masking material (5, Fig. 6) having a patterned sidewall onto the upper surface of the substrate ([0043]);
Patterning a sacrificial layer (4, Fig. 7) between the upper surface of the substrate and the masking material ([0043]);
Processing the substrate (“sputtering”; [0024], [0043]; Fig. 8); and
Removing the sacrificial layer (Fig. 9) ([0043]).
Yet, Sato does not disclose details of the processing step, specifically:
Providing a process chamber;
Providing a plasma source operatively connected to the process chamber;
Providing a substrate support within the process chamber;
Placing the lower surface of the substrate onto the substrate support;
Generating a plasma using the plasma source; and, 
Processing the substrate on the substrate support using the generated plasma.
However, Smolanoff discloses during a substrate processing step (“sputtering”):
Providing a process chamber (12, Fig. 1) (col 5, lines 18-21);
Providing a plasma source operatively connected to the process chamber (col 5, line 66 – col 6, line 13);
Providing a substrate support (14, Fig. 1) within the process chamber (col 5, lines 22-26);
Placing the lower surface of a substrate (15, Fig. 1) onto the substrate support (col 5, lines 22-26);
Generating a plasma using the plasma source (col 5, line 66 – col 6, line 13);
Processing the substrate on the substrate support using the generated plasma (col 6, lines 34-67).
This has the advantage of preparing the substrate for processing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Andreev with the preparatory steps outlined by Smolanoff, so as to sufficiently prepare the substrate for processing.
Regarding claim 12, Andreev discloses at least portion of the patterned sidewall (5, Fig. 7) having a slope.
Regarding claim 13, Andreev discloses at least portion of the patterned sidewall (5, Fig. 7) having a positive slope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812